Citation Nr: 0332662	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  93-03 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an increased rating in excess of 50 
percent for schizophrenic reaction, chronic undifferentiated 
type, competent.

3.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel


REMAND

On June 20, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the veteran and ask him to 
report what type of  work or other 
gainful activities he has engaged in 
since 1990.  

2.  The record indicates that the veteran 
was treated for psychiatric conditions or 
psychiatric monitoring, including 
possibly to include schizophrenia, by 
"Monroe Mental Health Clinic" and "Ohio 
mental health clinic."  The veteran 
should be contacted to obtain more 
specific contact information, including 
addresses, and to obtain authorizations 
for release of medical records from these 
facilities for the period from 1987 to 
the present.  Obtain from these 
facilities psychiatric inpatient and 
outpatient treatment records, and records 
of psychiatric assessments including as 
pertaining to the veteran's parole.

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination:  a psychiatric examination 
to determine the nature and extent of the 
veteran's psychiatric disorders.  The 
examination should be conducted by a 
psychiatrist who has not previously 
examined the veteran.  Thus the 
examination should not be conducted by 
R. Lundy, M.D., or H. Blevins, Ph.D., or 
H. King, M.D., or D. Daniel, M.D.  Send 
the claims folder to the examiner for 
review.  All clinical findings should be 
reported in detail and all necessary 
tests should be conducted.  To the extent 
feasible, the examiner should conduct 
examination or testing to objectively 
verify the nature and extent of all 
current psychiatric disorders.  In this 
regard, the examiner should note the 
veteran's history of unreliability for 
self-reporting during examinations, with 
endorsement of all symptoms queried upon 
VA examination May 2000, and exaggeration 
upon psychiatric diagnostic testing in 
June 2001 which rendered testing results 
"invalid and unlikely to represent the 
veteran's current situation."  

In diagnosing current psychiatric 
disorder or disorders, the examiner 
should address the conflict in diagnoses 
between four past VA examiners who 
conducted five VA psychiatric 
examinations, in July 1991, October 1994, 
May 2000, April 2001, and June 2001.  
Specifically, two of these examiners 
diagnosed chronic undifferentiated 
schizophrenia, while two noted past 
diagnoses of this disease but nonetheless 
concluded that the veteran suffered from 
no Axis I disorder other than alcohol 
dependence or abuse, and/or history/self-
report of cannabis abuse, and/or 
intermittent explosive disorder.  In this 
regard, the examiner should also note the 
veteran's long history of alcohol abuse 
as reflected in the medical record, and 
his history of violent and/or 
uncontrolled episodes associated with 
alcohol intoxication.  The examiner 
should review the claims folder to assess 
what psychiatric disorder or disorders 
have been manifested in the past, with 
consideration of any association with 
alcohol or other substance abuse.  

If the examiner diagnoses schizophrenia, 
to facilitate rating the veteran's 
schizophrenia, ask the examiner to 
specifically address the veteran's 
schizophrenia in terms of whether it is 
manifested by each of the below-listed 
limitations, with each such manifested 
limitation discussed: 

gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name; 
or

deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships; or 

reduced reliability and productivity in 
social and occupational functioning due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships; or 

occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events); or 

occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication; or 

symptoms not severe enough either to 
interfere with occupational and social 
functioning or to require continuous 
medication.

Also if the examiner diagnoses 
schizophrenia, ask the examiner to also 
address the disorder based on the prior 
rating criteria for psychoses.  
Specifically, if present, the examiner 
should address the veteran's 
schizophrenia in terms of whether it is 
manifested by each of the below-listed 
limitations, with each such manifested 
limitation discussed:

active psychotic manifestations of such 
extent, severity, depth, persistence, or 
bizarreness as to produce total social 
and industrial inadaptability; or 

lesser symptoms such as to produce severe 
impairment of social and industrial 
adaptability; or 

considerable impairment of social and 
industrial adaptability; or 

definite impairment of social and 
industrial adaptability; or

mild impairment of social and industrial 
adaptability; or 

psychosis in full remission.  

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA neurological 
examination exam to assess the nature and 
extent of the veteran's cervical 
spondylosis and lumbar degenerative disc 
disease.  The claims folder must be made 
available for review by the examiner for 
the examination.   Instruct the examiner 
as follows: 

The examiner should note that prior 
medical examiners, particularly past 
psychiatric examiners, have found the 
veteran's report of medical history and 
symptoms not to be reliable.  
Accordingly, the examiner should conduct 
any appropriate examination or testing to 
objectively ascertain the nature and 
extent of the veteran's cervical 
spondylosis and lumbar degenerative disc 
disease, and to verify any reported 
symptoms.  The report should address 
localize pain and limitation of spine 
functioning, limitation of motion, loss 
of functional use, and peripheral 
radiculopathy and any other radicular 
effects, including any effects of upper 
or lower extremity functioning, and any 
associated bowel or bladder incontinence.  

The examiner should report the veteran's 
ranges of motion in all planes in the 
cervical and lumbar spine in degrees and 
state whether there is slight, moderate 
or severe limitation of motion in each.  

The examiner should review pertinent 
aspects of the veteran's medical and 
employment history, and comment on the 
effects of the cervical and low back 
disorders upon the veteran's ordinary 
activity and on how the disorders impair 
him functionally, particularly in the 
work place, and specifically, the degree 
of functional loss, if any, resulting 
from pain on undertaking motion, and the 
degree, if any, of weakened movement, 
excess fatigability, or incoordination.  
  
The examiner should also express an 
opinion as to whether the lumbar disc 
disease is mild; or moderate with 
recurring attacks; or severe with 
recurring attacks and intermittent 
relief; or is equivalent to pronounced 
lumbar intervertebral disc syndrome, with 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to site of diseased 
disc(s), with little intermittent relief.

Also for any lumbar disc disease present, 
the examiner should assess the total 
duration of incapacitating episodes of 
that degenerative disc disease over the 
past year, measured in weeks.  




5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





